Order entered January 16, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00997-CR
                                       No. 05-13-00998-CR

                                  CODY BRIGHT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-23970-T, F12-23977-T

                                            ORDER
       The Court REINSTATES the appeals.

       On December 17, 2013, we ordered the trial court to make findings regarding why the

clerk’s records had not been filed. We have received the clerk’s records. Therefore, in the

interest of expediting the appeals, we VACATE the December 17, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE